03-15-00183-CV                                3
                                                                          March 26, 2015
                          CAD3B BO. ^ 7 / ^4^rT

Maw* (irkjhsul, /fe./^^Z.^a^            §       IM TOE 3A~^~ /AM /j**>~7//rA1ACa*

     1.02 Relator has exhausted his remedies and has no other remedy at law.
    1.03 The act sought to be compelled is ministerial* not discretionary
in nature. V.A.T.C.C.P. art. 11.07 sec. 3(c) requires Respondent to imaediately
transmit to the Court of Criminal Appeals *TEXAP&T)AltA4 (\4fl41




                                                                                   £*=.




C.


     2.01 Respondent ZZ^ZZ^y/?. Ax^ in his/her capacity as
a«** «*       ^fiL^/^sm S           County* Texas* has aministerial duty to
receive and file all papers in a oriminal proceeding and perform all other
duties Imposed on the cleric by lav pursuant to T.C.C.P. art. 2.21* and is
                                                          / RECEIVED N
                                                              MAR 2 6 2015
                                                           THIRD COURT OfAPPEALS
                                                          V   JEFFREY P.KYLE   S
responsible under T.C.C.P. Art. 11.07 sec. 3(c) to immediately transmit to
the Court of Criminal Appeals a copy of the application for writ of Mandamus
filed and a certificate reciting the date upon which that finding was made
if the convicting court decides that there are issues to be resolved.
BNsmmmm Clerk of fs&£"s£^m               County may be served at his/her place
of business at /f^ A^S^ue*?.^L.                             UNSHORN DECLARATION


   *' /C^A^^/A
                                               Relator
   If swntencer t« to n»k» individualized assessment of -appropriateness
of defendant's background* with character being rolevant because of belief
long held by society, that defendant who commits criminal acts that are at
tributable to disadvantaged background or to emotional or mantal problems
may be less culpable than defendants who have no such excuse.
Cdulkt of Arrs/ti*                             Z7*FA#£y/?./rYl&. r/ar£T



d**^/7* -./Zez/L J&4  14




                           ^RECEIVED N
                                 MAR 2 6 2015
                               THIRDCOURJOF APPEALS
                           \       JEFFREY D.KYLE /
                                           ^=zf




(A/rSJ- r?^,s^7 +**p^-*-r- /^^^<




                                            A& ?£?
                   tsy^L^^/yi^z,,
        ^"^SK-cx^a^



 /*£p*r- ^2Zsn i&^SU.                                       Court of Appeals
                                          THIRD DISTRICT OF TEXAS
                                            P.O. BOX 12547, AUSTIN, TEXAS 78711-2547
                                                   www.txcourts.gov/3rdcoa.aspx
                                                          (512) 463-1733




JEFF L. ROSE,CHIEF JUSTICE                                                       JEFFREY D. KYLE, CLERK
DAVID PURYEAR, JUSTICE
BOB PEMBERTON, JUSTICE
MELISSA GOODWIN, JUSTICE
SCOTT K. FIELD, JUSTICE
CINDY OLSON B0URLAND, JUSTICE
                                          March 17,2015


Mr. Gelacio Perez Lozada
TDCJ ID #1579849
Robertson Unit
12071 FM 3522
Abilene, TX 79681


RE:      Court of Appeals Number:    03-09-00470-CR
         Trial Court Case Number:    CR21,263

Style:    Gelacio Perez Lozada
          v. The State of Texas



Dear Mr. Lozada:

         On March 16,2015, your Motion to Dismiss Prosecution Law Unconstitutional was
received in this Court but was not filed. The Court issued its opinion affirming the decision of the
trial court on May 5,2010, and on August 29,2010, issued a mandate in accordance with the
Court's judgment. Therefore, this Court no longer has jurisdiction over this appeal. The Court's
plenary power over its judgment has expired and no further action can be taken by this Court in this
appeal. See Tex. R. App. P. 19.1.



                                                     Very truly yours,

                                                     Clerk's Office
     ^x
          M   ^




w




to
in